Citation Nr: 1125769	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-38 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 3, 2008 for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) regional office in Winston-Salem, North Carolina (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VCAA requires that VA notify a claimant of which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  VA is also required to notify a claimant of the evidence needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran has not been notified by VA letter of the evidence need to substantiate his claim for an effective date prior to September 3, 2008 for TDIU. 

Consequently, this case is being remanded to the AMC/RO for the following action:  

The AMC/RO must review the claims files and ensure that all notice and development obligations have been satisfied in accordance with the provisions of 38 C.F.R. § 3.159 (2010) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, the AMC/RO must take appropriate steps to ensure that the Veteran is provided notification of any additional evidence to be provided by VA and of evidence that must be provided by the Veteran, as well as notification of the evidentiary requirements for substantiating his claim for an effective date prior to September 3, 2008 for TDIU.  


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


